DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/27/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/27/2021, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 9, and 17 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach wherein the laser light is structured to have a number of Fabry-Perot modes that is greater in number than laser light that is emitted for longer than 15 ns, along with the method limitations positively recited in claim 1. Regarding claim 9, the prior art fails to teach wherein as a result of energizing the RGB laser assembly for no longer than 15 ns, the laser light is structured to have a number of Fabry-Perot modes that is greater in number than laser light that is emitted for longer than 15 ns, along with the method limitations positively recited in claim 9. Regarding claim 17, the prior art fails to teach for each of the at least some pixels that are to be irradiated by the RGB laser assembly and as a result of selectively pulsing the RGB laser assembly, cause the RGB laser assembly to emit structured laser light having a number of Fabry-Perot modes that is greater in number than laser light that is emitted for longer than 15 ns such that a spectral linewidth of the structured laser light exceeds a pre-selected width threshold, along with the method limitations positively recited in claim 17. Claims 2-8 are dependent on claim 1, and are therefore allowable. Claims 10-16 are dependent on claim 9, and are therefore allowable. Claims 18-20 are dependent on claim 17, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villeneuve (2017/0153319), and Lee (2003/0174255) disclose relevant laser systems, but fail to remedy the deficiencies of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872